EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kurt Mulville on 22 April 2021.
The amendment clarifies certain language and avoids antecedent issues.
The application has been amended as follows: 
Claim 1, line 4, after “first elongated shaft”, -- region-- has been re-inserted.
Claim 1, line 6, after “having”, -- an ergonomic grip,-- has been inserted.
Claim 1, line 6, after “shaft” “, an ergonomic grip” has been changed to --region--.
Claim 1, line 7, after “terminating in a”, -- distal-- has been inserted.
Claim 1, line 9, after “shaft” (first instance), -- region-- has been inserted.
Claim 1, line 10, after “length”, -- of the second elevator-- has been inserted.
Claim 1, lines 10-11, after “such that”, “a most distal portion of the” has been changed to -- the distal--.
Claim 1, line 11, after “arc”, -- region-- has been inserted.
Claim 1, line 12, after “disposes”, -- a most distal portion of-- has been inserted.
Claim 1, line 12, “an-axis” has been changed to -- an axis--.
Claim 1, line 12, after “shaft”, -- region-- has been inserted.
Claim 1, line 15, after “shaft”, -- region-- has been inserted.

Claim 4, line 2, after “shaft”, -- region-- has been inserted.
Claim 5, line 2, after “tip of”, “either” has been deleted.
Claim 5, line 2, after “the first”, “or second” has been deleted.
Claim 6, line 2, after “region of”, -- either the first or-- has been re-inserted.
Claim 7, line 2, after “arc region”, -- of the first or second elevator-- has been inserted.
Claim 14, line 2, after “shaft”, -- region-- has been inserted.
Claim 15, line 2, at the beginning of the line, after “shaft regions”, -- of the third elevator-- has been inserted.
Claim 16, line 1, after “region”, -- of the third elevator-- has been inserted.
Claim 16, line 2, after “regions”, -- of the third elevator-- has been inserted.

The following is an examiner’s statement of reasons for allowance:
The claims have been allowed because no prior art references or reasonable combination thereof teaches or renders obvious each of the limitations in at least independent claim 1. 
Claim 1 is directed to a suite of surgical instruments for periosteal tunneling (see, e.g., Figs. 1A, 2, 3A and 4B). As such, they have specific geometry and features suitable for such a procedure. The instruments include first, second and third elevators. Of note, no prior art references teach each of the limitations of the claimed elevators including a curved and rectangular atraumatic tip and an elevator having first, second and third shaft regions having an 
Huang et al. (2016/0166276; of record) teaches a surgical device that appears to have a curved and rectangular atraumatic tip 800 (e.g., Fig. 8). However, portion 912 thereof is a blade for cutting tissue (para. 0028), which is not atraumatic to tissue.
Lee (2017/0296308; of record) teaches various surgical instruments for subperiosteal tunneling (e.g., Fig. 6A). However, none of the instruments comprise all of the claimed limitations including a rectangular atraumatic tip, nor first, second and third shaft regions having an angled portion therebetween such that the third shaft region has an angled portion relative to the first shaft region greater than 90 degrees and less than 180 degrees.
As no known prior art references teach or render obvious each of the limitations in at least independent claim 1, the application has been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773